DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claim 1 and the arguments presented has overcome the rejection of claims 1 and 7 as unpatentable over Taylor and the rejection of claims 2-6 as unpatentable over Taylor in view of Ahmed. Therefore, the Examiner has withdrawn the previously presented rejections in this present action. 
Election/Restrictions
Claims 1-7 are allowable. The restriction requirement where an election between the invention of Group I, claims 1-7 and the invention of Group II, claims 8-20, as set forth in the Office action mailed on 03/03/2021, has been reconsidered in view of the allowability of claims 1-7 which are drawn to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn. Claims 8-20, directed to a method for epitaxial deposition on a substrate surface are no longer withdrawn from consideration because the recitations of independent claim(s) 8 and 15 require all the limitations of allowable independent claim 1 as amended. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1 and 7 were rejected as unpatentable in view of Taylor and claims 2-6 were rejected as unpatentable over Taylor in view of Ahmed. Presently, Applicant has amended independent claim 1 to now recite the limitation, ‘…after the removing of the contaminants, forming an etched source/drain region by etching the surface of the substrate in the process system…’ Applicant persuasively demonstrates how this limitation amended into claim 1 distinguishes the epitaxial deposition method of claim 1 from the disclosures of Taylor and/or Ahmed. Moreover, the prior art fails to provide other relevant disclosures which either cure the deficiencies of Taylor and/or Ahmed or teach and/or suggest the method independent claim 1 as amended. Therefore, independent claim 1 and claims 2-7 depending therefrom are allowable. 
In the previous Office Action independent claims 8 and 15 and the claims depending therefrom were withdrawn as non-elected with traverse. As discussed in paragraph 3 above, based on the allowability of elected claim 1, and independent claims 8 and 15 being similar in scope to claim 1 as amended, independent claims 8-20 are rejoined with allowable claims 1-7. For the reasons discussed in paragraph 4 above with regards to independent claim 1, independent claims 8 and 15 are also distinguishable from the disclosures and illustrations of Taylor and/or Ahmed. Similarly, the prior art fails to provide other relevant disclosures which either cure the deficiencies of Taylor and/or Ahmed to teach the limitations of claims 8 and 15 or that teach and/or suggest the epitaxial deposition methods recited in independent claims 8 and 15. Therefore, independent claims 8, claims 9-14 depending therefrom, independent claim 15 and claims 16-20 depending therefrom are allowable. With no outstanding rejections or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899